Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 11/24/2020.  Claim 2 has been canceled.  Claims 1, 3-8 are pending.  Applicant’s arguments have been considered.  Thus, claims 1, 3-8 are finally rejected for reasons below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tanaka (US 2012/0058375).
Refer to figure 3.   Regarding claim 1, Tanaka discloses a secondary battery comprising a battery electrode assembly including a positive electrode and a negative electrode alternately stacked via a separator, wherein:
the positive electrode and the negative electrode each include a current collector and an active material applied to the current collector;
a first positive active material which is positioned on one surface of the current collector of the positive electrode, and consists essentially of a large-thickness portion 
a second positive active material which is positioned on the other surface of the current collector of the positive electrode, has an end portion, and the end portion of the second positive active material which is positioned on the other surface of the current collector, faces the small-thickness portion of the first positive active material positioned on the one surface of the current collector, across the current collector, and the second positive active material consists essentially of a flat portion;
the small-thickness portion of the first positive active material positioned on the one surface of the current collector of the positive electrode includes at least one from among a thin-layer portion, an inclined portion whose thickness continuously decreases, and a stepped portion whose thickness intermittently decreases, and
an insulating material 40 is positioned so that the insulating material covers a boundary portion between a coated portion to which the first positive active material has been applied and a non-coated portion to which the first positive active material has not been applied in the positive electrode; and one end portion of the insulating material is positioned on the small-thickness 5 portion of the first positive active material positioned on the one surface of the current collector of the positive electrode.
Regarding claim 1 “the second positive active material consists essentially of a flat portion”, Tanaka discloses that the bulk zone 121 has more or less a constant thickness, and a tapered zone 122 is a zone wherein the thickness tapers off at the end [0029].  Further, Tanaka discloses that it is desired that the tapered zone 122 be narrow 
Regarding claim 3, a difference in thickness between the large-thickness portion 12 and the small-thickness portion 14 of the first positive active material positioned on the one surface of the current collector of the positive electrode is equal to or larger than a thickness of the insulating material 44.  Refer to figure 3.
Regarding claim 4, the insulating material is provided on each of the opposite surfaces of the current collector of the positive electrode, and
the difference in thickness between the large-thickness portion and the small-thickness portion of the first positive active material positioned on the one surface of the current collector of the positive electrode is no less than twice the thickness of the insulating material [0066, 0068], when the thickness of the small-thickness portion is taken to be nearly zero.
Regarding claim 5, a total sum of the thickness of the insulating material 40,
a thickness of a portion of the first positive active material on the one surface of the current collector of the positive electrode on which the insulating material is disposed 14, and a thickness of a portion of a first negative active material of the negative electrode 24, which faces the insulating material across the separator 30, is equal to or smaller than a total sum of the thickness of the large-thickness portion 12 of the first positive active material of the positive electrode and a thickness of the large-thickness portion 24 of the first negative active material of the negative electrode, which faces the large-thickness portion of the first positive active material of the positive electrode across the separator.  Refer to figure 3.

Regarding claim 7, the first negative active material which is positioned on one surface of the current collector of the negative electrode consists essentially of a large-thickness portion 22 and a small-thickness portion 24 having a thickness that is smaller than that of the large-thickness portion; and
the second negative active material which is positioned on the other surface of the current collector of the negative electrode, has an end portion,
and the end portion of the second negative active material which is positioned on the other surface of the current collector, faces the small-thickness portion of the first negative active material positioned on the one surface, across the current collector, consists essentially of a flat portion.  It is noted that a sloped portion of Tanaka reads on a “flat” portion, see Figure 3.  

Claims 1, 7, 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Naoi (US 2009/0246612).
Refer to figure 2.   Regarding claim 1, Naoi discloses a secondary battery comprising a battery electrode assembly including a positive electrode 20 and a negative electrode 10 alternately stacked via a separator 40, wherein:
the positive electrode and the negative electrode each include a current collector and an active material applied to the current collector;

a second positive active material which is positioned on the other surface of the current collector of the positive electrode, has an end portion, and the end portion of the second positive active material which is positioned on the other surface of the current collector, faces the small-thickness portion of the first positive active material positioned on the one surface of the current collector, across the current collector, and the second positive active material consists essentially of a flat portion;
the small-thickness portion of the first positive active material positioned on the one surface of the current collector of the positive electrode includes at least one from among a thin-layer portion, an inclined portion whose thickness continuously decreases, and a stepped portion whose thickness intermittently decreases, and
an insulating material 60 is positioned so that the insulating material covers a boundary portion between a coated portion to which the first positive active material has been applied and a non-coated portion to which the first positive active material has not been applied in the positive electrode; and one end portion of the insulating material is positioned on the small-thickness portion of the first positive active material positioned on the one surface of the current collector of the positive electrode.
Regarding claim 1 “the second positive active material consists essentially of a flat portion”, Naoi discloses that the resistance control layers 60 are formed at edge 
Regarding claim 7, the first negative active material which is positioned on one surface of the current collector of the negative electrode consists essentially of a large-thickness portion and a small-thickness portion having a thickness that is smaller than that of the large-thickness portion; and
the second negative active material which is positioned on the other surface of the current collector of the negative electrode, has an end portion,
and the end portion of the second negative active material which is positioned on the other surface of the current collector, faces the small-thickness portion of the first negative active material positioned on the one surface, across the current collector, consists essentially of a flat portion.  See Figure 2.  
Regarding claim 8, the small-thickness portion of the first negative active material positioned on the one surface of the current collector of the negative electrode 10 faces an insulating material 60 positioned on the first positive active material of the positive electrode 20, across the separator 40.  Figure 2.

Response to Arguments
Arguments dated 11/24/2020 are addressed:

Regarding claim 1 “the second positive active material consists essentially of a flat portion”, Naoi discloses that the resistance control layers 60 are formed at edge parts of the positive electrode active material containing layers [0041], in which the resistance control layer coating 60 is extended by a flat press or calendar rolls [0077].  Since the bulk of the active material layer has a constant thickness [0045], and hence is flat, and the edge of the active material is also flat, it reads on Applicant’s “essentially a flat portion”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724